Case 1:17-cv-00058-JPH-DML Document 66 Filed 09/14/20 Page 1 of 16 PageID #: 598




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,           )
                                    )
                      Plaintiff,    )
                                    )
                   v.               )            No. 1:17-cv-00058-JPH-DML
                                    )
RUSSELL M. WEBB, JR.,               )
SUSAN E. WEBB,                      )
                                    )
                      Defendants.   )
                                    )
                                    )
INTERNAL REVENUE SERVICE OF THE )
UNITED STATES OF AMERICA Petitioner )
in 1:17-cv-00234-SEB-DML,           )
                                    )
                      Petitioner.   )

         ORDER ON MOTIONS FOR PARTIAL SUMMARY JUDGMENT

       In this lawsuit, the United States seeks to recover allegedly unpaid

 income tax liabilities from Russell Webb, Jr., and Susan Webb. In its motion

 for partial summary judgment, the United States seeks a determination that

 certain federal tax liens attached to all property and rights belonging to the

 Webbs, including their residence, as of the petition date of their bankruptcy.

 Dkt. [51]. The Webbs contend that they are entitled to partial summary

 judgment on this issue because their tax liabilities were discharged in their

 bankruptcy case, the IRS released the tax liens, and the United States is

 equitably estopped from enforcing the tax liens. Dkt. [59]. For the reasons

 below, the United States' motion is GRANTED, and the Webbs' motion is

 DENIED.


                                         1
Case 1:17-cv-00058-JPH-DML Document 66 Filed 09/14/20 Page 2 of 16 PageID #: 599




                                        I.
                              Facts and Background

       In 2010, the IRS filed notices of tax liens (the "Tax Liens") regarding

 certain taxes, interest, and penalties that the IRS assessed against the Webbs

 (the "Tax Liabilities"). Dkt. 51-3; dkt. 51-4; dkt. 51-5; dkt. 51-6; dkt. 51-7; dkt.

 51-8; dkt. 51-9; dkt. 51-10. In 2013, the Webbs filed a bankruptcy petition

 (the "Petition"). Dkt. 59-2. Among the assets listed in the Webbs' Schedules

 and Statements was their residence located at 6061 Timber Bend Drive,

 Hendricks County, Indiana. Dkt. 51-1 at 4. The Webbs received a bankruptcy

 discharge on November 4, 2013. Dkt. 59-4. On February 10, 2014, the IRS

 abated the Tax Liabilities and released the Tax Liens. Dkt. 51-2 at ¶ 6; dkt.

 51-3; dkt. 51-11; dkt. 51-12; dkt. 51-13. Then, in December 2016, the IRS

 reversed its abatement of the Tax Liabilities. Dkt. 51-2 at ¶¶ 7, 8. From 2017

 to 2019, the IRS filed several revocations of its releases of the Tax Liens. Dkt.

 51-14; dkt. 51-15; dkt. 51-19; dkt. 51-20; dkt. 51-21. Additional undisputed

 material facts are set forth throughout Part III.

       The United States contends that the Tax Liens attach to the Webbs'

 property because the Tax Liens were unaffected by the bankruptcy. The United

 States also contends that although the IRS erroneously abated Tax Liabilities

 and released the Tax Liens, the IRS later reinstated them. The Webbs argue

 that Tax Liens cannot be reinstated because the Tax Liabilities were

 discharged; the Tax Liens were not erroneously released; even if the Tax Liens

 can be reinstated, the amount is limited; and the United States is equitably

 estopped from enforcing the liens.
                                          2
Case 1:17-cv-00058-JPH-DML Document 66 Filed 09/14/20 Page 3 of 16 PageID #: 600




                                       II.
                            Summary Judgment Standard

        The parties have filed cross-motions 1 for summary judgment under

 Federal Rule of Civil Procedure 56(a), so the Court takes the motions "one at a

 time." American Family Mut. Ins. v. Williams, 832 F.3d 645, 648 (7th Cir.

 2016). For each motion, the Court construes all facts and draws all reasonable

 inferences in favor of the non-moving party. Id.

        Summary judgment shall be granted "if the movant shows that there is

 no genuine dispute as to any material fact and the movant is entitled to

 judgment as a matter of law." Fed. R. Civ. P. 56(a). The moving party must

 inform the court "of the basis for its motion" and specify evidence

 demonstrating "the absence of a genuine issue of material fact." Celotex Corp.

 v. Catrett, 477 U.S. 317, 323 (1986). Once the moving party meets this

 burden, the nonmoving party must "go beyond the pleadings" and identify

 "specific facts showing that there is a genuine issue for trial." Id. at 324.

        Pursuant to the Southern District of Indiana's Local Rule 56-1(b), a party

 opposing summary judgment must include in its response brief "a section

 labeled 'Statement of Material Facts in Dispute' that identifies the potentially

 determinative facts and factual disputes that the party contends demonstrate a

 dispute of fact precluding summary judgment." The Webbs' response brief

 includes a Local Rule 56-1 Statement that claims to identify disputed material

 facts, dkt. 59 at 7–9, but the disputes that the Webbs identify are about the


 1The Webbs argue that summary judgment should be granted in their favor, dkt. 59 at 2 n. 1,
 so the Court treats dkt. 59 as a cross-motion for summary judgment.

                                              3
Case 1:17-cv-00058-JPH-DML Document 66 Filed 09/14/20 Page 4 of 16 PageID #: 601




 legal effect of undisputed facts. In other words, what the Webbs dispute is the

 legal effect of certain actions, not whether the actions took place.

       For example, the Webbs dispute the United States' assertion that the

 Webbs "have failed, neglected, or refused to pay in full the Alleged Obligations

 described." Dkt. 59 at 8. But the Webbs have not designated evidence that

 creates a disputed issue of fact as to whether the IRS made the assessments,

 whether the Webbs received notice of the assessments, or whether the Webbs

 have paid the amounts assessed. Rather, the Webbs' argument is that the

 assessments made by the IRS following the Webbs' bankruptcy discharge do

 not have the legal effect that the United States claims they do. Similarly, the

 Webbs identify as a disputed material fact the United States' assertion that

 "[o]n or about December 27, 2016, the IRS reinstated the Webbs' liabilities [sic]

 tax years 2004, 2005, 2007, and 2008…"). Id. at 9. But the designated

 evidence demonstrates that's what the IRS did, and the Webbs do not

 designate evidence to the contrary. Rather, the Webbs dispute the legal effect

 of the IRS's reinstatement of the liabilities and argue that the reinstatement did

 not create a valid lien.

       Such arguments do not identify an issue of material fact that would

 preclude summary judgment.

                                        III.
                                      Analysis

       The Court's analysis begins with the broad reach of a federal tax lien. A

 federal tax lien arises when "any person liable to pay any tax neglects or

 refuses to pay the same after demand." 26 U.S.C. § 6321. A tax lien
                                          4
Case 1:17-cv-00058-JPH-DML Document 66 Filed 09/14/20 Page 5 of 16 PageID #: 602




 automatically "arise[s] at the time the assessment [of a tax] is made." 26

 U.S.C. § 6322. Federal tax liens attach to "all property and rights to property"

 owned by the delinquent taxpayer during the life of the lien, 26 U.S.C. § 6321,

 and continue "until the liability for the amount so assessed . . . is satisfied or

 becomes unenforceable by reason of lapse of time," 26 U.S.C. § 6322; see also

 Glass City Bank of Jeanette, Pa., v. United States, 326 U.S. 265, 268 (1945);

 United States v. Sanabria, 424 F.2d 1121, 1122 (7th Cir. 1970) ("… a taxing

 authority's lien upon property already subjected to the lien at the time of

 bankruptcy is not released or affected by the discharge…").

        The language of Section 6321 "is broad and reveals on its face that

 Congress meant to reach every interest in property that a taxpayer might

 have....'Stronger language could hardly have been selected to reveal a purpose

 to assure the collection of taxes.'" United States v. National Bank of Commerce,

 472 U.S. 713, 719-20 (1985) (quoting Glass City Bank, 326 U.S. at 267). With

 these principles in mind, the Court turns to the parties' arguments.

       A. Pre-Bankruptcy

          1. Undisputed material facts

       Since 1998, the Webbs have owned real property located at 6061 Timber

 Bend Drive, Hendricks County, Indiana ("the Hendricks County Property").

 Dkt. 59-2. Beginning in 2007, the IRS assessed Tax Liabilities against the

 Webbs. Dkt. 51-3, dkt. 51-4, dkt. 51-5, dkt. 51-6, dkt. 51-7. The IRS gave the

 Webbs notice of the Tax Liabilities and demanded payment, but the Webbs did

 not pay. Dkt. 51-2 at 2 (¶3). In 2010, pursuant to its authority under 26


                                          5
Case 1:17-cv-00058-JPH-DML Document 66 Filed 09/14/20 Page 6 of 16 PageID #: 603




 U.S.C. §§ 6621-6623, the IRS filed notices of the Tax Liens arising from the Tax

 Liabilities with the Hendricks County Recorder. Dkt. 51-8, dkt. 51-9, dkt. 51-

 10.

          2. The IRS established valid pre-Petition Tax Liens.

       There is no dispute that the IRS established valid Tax Liens before the

 bankruptcy. The evidence shows that the Webbs had unpaid Tax Liabilities;

 the IRS demanded payment from the Webbs; and the Webbs did not pay. The

 Tax Liens thus automatically arose when the IRS assessed the Tax Liabilities

 against the Webbs. See 26 U.S.C. § 6322. Accordingly, the IRS established

 valid pre-Petition Tax Liens.

       B. Post-Bankruptcy

             1. Undisputed material facts

       On February 27, 2013, the Webbs filed the Petition under Chapter 7 of

 Title 11 of the Bankruptcy Code. Dkt. 59-2. The Webbs listed the Hendricks

 County Property as an asset on the Schedules and Statements filed in

 connection with their Petition, claiming $35,000 in equity as exempt from

 bankruptcy. Dkt. 59-2 (Schedules C, D). On November 4, 2013, the Webbs

 received a bankruptcy discharge. Dkt. 59-4.

             2. The Tax Liens were unaffected by the bankruptcy
                discharge.

       Tax liens survive bankruptcy and may be enforced in rem even after the

 debtor has been discharged. See Johnson v. Home State Bank, 501 U.S. 78, 84

 (1991) ("[A] bankruptcy discharge extinguishes only one mode of enforcing a

 claim -- namely, an action against the debtor in personam -- while leaving
                                        6
Case 1:17-cv-00058-JPH-DML Document 66 Filed 09/14/20 Page 7 of 16 PageID #: 604




 intact another -- namely, an action against the debtor in rem."). The

 Bankruptcy Code preserves "debt secured by . . . a tax lien" against exempt

 property such as a residence. 11 U.S.C. § 522(c)(2).

       The Webbs acknowledge that "generally tax liens . . . pass through a

 bankruptcy undisturbed", dkt. 59 at 10, but argue that the general rule does

 not apply here because the Tax Liabilities were discharged in bankruptcy and

 the IRS released the Tax Liens. See id. While the bankruptcy discharge

 extinguished the Webbs' personal liability for the Tax Liabilities, it did not

 affect the IRS's right to seek in rem relief for the Tax Liabilities. See Johnson,

 501 U.S. at 84; see also United States v. Buckner, 264 B.R. 908, 913 (N.D. Ind.

 2001). The Tax Liabilities continued to exist after the bankruptcy discharge

 and the Tax Liens remained intact.

       C. Release, Reinstatement and Reattachment of the Tax Liens

              1. Undisputed material facts

       About three months after the discharge, the IRS abated the Tax

 Liabilities because the IRS believed they had been discharged in bankruptcy.

 Dkt. 51-2 at ¶ 6. The IRS also filed certificates with the Hendricks County

 Recorder releasing the Tax Liens. Dkt. 51-11, dkt. 51-12, dkt. 51-13.

       In December 2016, the IRS reversed its abatements of the Tax Liabilities.

 Dkt. 51-2 at ¶¶ 7, 8. In 2017, the IRS filed revocations of its releases of the

 Tax Liens. Dkt. 51-14; dkt. 51-15. The IRS gave the Webbs notice of these

 revocations. Dkt. 51-2 at ¶ 9. The IRS also filed notices of federal tax lien with

 the Hendricks County Recorder, but did not timely refile notice of federal tax


                                          7
Case 1:17-cv-00058-JPH-DML Document 66 Filed 09/14/20 Page 8 of 16 PageID #: 605




 lien with respect to tax years 2002 and 2005. Because the IRS failed to timely

 refile, those notices expired and the Tax Liens for tax years 2002 and 2005 self-

 released. Dkt. 51-16; dkt. 51-17; dkt. 51-18. The IRS then filed additional

 revocations of releases, including the 2002 and 2005 releases, dkt. 51-19; dkt.

 51-20; dkt. 51-21; dkt. 51-22, as well as notices of federal tax liens for those

 tax years, dkt. 51-22.

              2. The abatements of the Tax Liabilities were reversed.

       The United States contends that it reversed these abatements and

 reinstated the Tax Liabilities. Dkt. 51-1 at 10–14; dkt. 60 at 6–7. The Webbs

 maintain that the IRS "did not abate the [liabilities], the [liabilities] were

 discharged" in bankruptcy. Dkt. 59 at 17–18.

       As discussed above, the Tax Liabilities survived the bankruptcy

 discharge. The question is whether the IRS's abatements and reversals of the

 abatements were valid. There is no statute covering the abatement of taxes

 that are discharged in bankruptcy. Dkt. 51-1 at 13 n. 1. While the IRS could

 keep the tax assessments on the books after a discharge, as a practical matter

 the IRS usually abates liabilities discharged in bankruptcy for the sake of

 administrative convenience. Id.

       The United States claims that the abatements here were made for the

 sake of administrative convenience and can thus be reversed. Dkt. 51-1 at 10–

 14; dkt. 60 at 6–7. While there is no controlling statute, the United States

 argues that 26 U.S.C. § 6404, which covers abatement of tax liabilities in other

 contexts, is instructive. Section 6404(a) permits abatement of assessments


                                           8
Case 1:17-cv-00058-JPH-DML Document 66 Filed 09/14/20 Page 9 of 16 PageID #: 606




 that were excessive, or erroneously or illegally assessed, while Section 6404(c)

 covers small tax liabilities which are deemed not to justify the cost of collecting

 them. The statute is silent as to whether abatements are reversible, and the

 United States does not cite any binding authority on this point. The Court

 therefore looks to non-binding authority. See Kroyer v. United States, 55 F.2d

 495 (Ct. Cl. 1932); In re Becker, 407 F.3d 89 (2d Cir. 2005); United States v.

 Buckner, 264 B.R. 908, 914 (N.D. Ind. 2001); Crompton-Richmond Co. v. United

 States, 311 F.Supp. 1184 (S.D.N.Y. 1970).

       In Buckner, the IRS abated taxes based on the IRS's mistaken belief that

 no pre-petition assets were available to pay the subject liabilities. 264 B.R. at

 912. The court explained, "[A] § 6404(c) abatement is not designed to reflect a

 taxpayers [sic] true liability, but only the judgment of the I.R.S. that collecting

 the tax would not be cost effective, and that it should therefore be removed

 from the books. Indeed, § 6404(c) simply codifies early I.R.S. administrative

 practices." 264 B.R. at 914. Buckner held that "the § 6404(c) abatements here

 did not extinguish Buckner's debt, and the I.R.S. was free to reverse them

 when it later determined that at least a portion of his taxes were collectible as a

 result of the pre-petition levy." Id.

       The facts are similar here. The IRS abated the Tax Liabilities because it

 mistakenly believed that the Tax Liabilities were uncollectible. Later, the IRS

 discovered that the discharge did not mean that the Tax Liabilities were

 uncollectible since the IRS maintained its right to seek in rem relief for the Tax

 Liabilities. The Court finds Buckner's reasoning persuasive and applicable


                                          9
Case 1:17-cv-00058-JPH-DML Document 66 Filed 09/14/20 Page 10 of 16 PageID #: 607




  here. The IRS reversed the abatements, thereby reinstating the Tax Liabilities.

              3. The IRS reinstated and reattached the Tax Liens.

        The United States argues the IRS revoked its releases of the Tax Liens,

  thereby reinstating them. Dkt. 51-1 at 9–14. The Webbs respond by again

  arguing that the Tax Liabilities were discharged in bankruptcy, and liens

  released post-discharge "cannot be reinstated as to debts that were discharged"

  since a creditor "cannot have a lien without an underlying liability." Dkt. 59 at

  2. But the Tax Liabilities continued to exist after the discharge. See Johnson,

  501 U.S. at 84. The question is whether the IRS could revoke its Certificates of

  Release of Federal Tax Lien.

        A Certificate of Release of Federal Tax Lien operates to show "that the

  lien referred to in such certificate is extinguished." 26 U.S.C. § 6325(f)(1)(A).

  Under 26 U.S.C. § 6325(f)(2), the Secretary of the Treasury is permitted to

  revoke a Certificate of Release of Federal Tax Lien if the release "was issued

  erroneously or improvidently." Such a release may be revoked by "mailing

  notice of such revocation to the person against whom the tax was assessed,"

  and "by filing notice of such revocation in the same office in which the notice of

  lien to which it relates was filed (if such notice had been filed)." 26 U.S.C. §

  6325(f)(2). The revocation "reinstate[s]" the lien that arose under 26 U.S.C. §

  6321. Id.

        In the Notice of Revocation of Certificate of Release of Federal Tax Lien,

  an appropriate official certifies that the IRS "mistakenly issued a certificate of

  release" and declares that the release "is revoked and that the lien is


                                          10
Case 1:17-cv-00058-JPH-DML Document 66 Filed 09/14/20 Page 11 of 16 PageID #: 608




  reinstated." E.g., dkt. 51-14 at 1; dkt. 51-15 at 1; dkt. 51-19 at 1; dkt. 51-20

  at 1; dkt. 51-21 at 1. See also 26 U.S.C. § 6325(f)(2); Municipal Trust and Sav.

  Bank v. U.S., 114 F.3d 99,102 (7th Cir. 1997).

        The United States claims it erroneously or improvidently issued the

  Certificates of Release of Federal Tax Lien. Dkt. 51-1 at 9–12 (citing 26 U.S.C.

  § 6325(f)(2). The Webbs argue that the United States has failed to produce

  evidence that the Tax Liens were erroneously or improvidently released. Dkt.

  59 at 19–20; dkt. 64 at 2. But the United States designated multiple

  Revocations of Certificate of Release of Federal Tax Lien, in which the Secretary

  of Treasury certified that the Tax Liens were mistakenly released. See dkt. 51-

  14; dkt. 51-15, dkt. 51-19, dkt. 51-20, dkt. 51-21. The IRS followed the

  requisite procedures to revoke the releases, thereby reinstating the Tax Liens

  and reattaching the Tax Liens to the Webbs' pre-bankruptcy assets. See 26

  U.S.C. § 6325(f)(2); dkt. 51-3, dkt. 51-4, dkt. 51-5, dkt. 51-6, dkt. 51-7

  (certificates of showing the taxes were assessed against the Webbs); dkt. 51-8,

  dkt. 51-9, dkt. 51-10; dkt. 51-16, dkt. 51-17, dkt. 51-18, dkt. 51-22 (Notice of

  Federal Tax Liens filed with the Hendricks County Recorder); dkt. 51-11, dkt.

  51-12, dkt. 51-13 (Certificates of Release of Federal Tax Lien filed with the

  Hendricks County Recorder); dkt. 51-14; dkt. 51-15, dkt. 51-19, dkt. 51-20,

  dkt. 51-21 (Revocations of Certificates of Release of Federal Tax Lien filed with

  the Hendricks County Recorder).

        Based on the foregoing, the IRS reinstated the Tax Liens, resulting in the

  reattachment of the Tax Liens to the Webbs' pre-bankruptcy assets.


                                          11
Case 1:17-cv-00058-JPH-DML Document 66 Filed 09/14/20 Page 12 of 16 PageID #: 609




         D. Limitation of Liens

                1. Undisputed material facts

         In the bankruptcy proceedings, the IRS filed a proof of claim in the

  amount of $388,897.01. Dkt. 59-3. About three and a half years after filing

  that proof of claim, the IRS filed an amended proof of claim. Dkt. 59-7. The

  amended proof of claim lists a secured amount of $12,357.00 and an

  unsecured amount of $383,527.99. Dkt. 59-7 at 3.

                2. The Tax Liens are not limited to the amount listed as
                   secured on the IRS's amended proof of claim.

         The Webbs contend that even if the Tax Liens are valid, the Tax Liens are

  limited to $12,357.00 (the portion of the claim characterized as secured on the

  amended proof of claim). Dkt. 59 at 10–12. The United States argues that the

  Tax Liens are valid and include the remaining $383,527.99 characterized as

  general unsecured. Dkt. 60 at 1.

         The Bankruptcy Code requires a creditor to file a proof of claim that

  includes the amount the debtor owes. Fed. R. Bankr. P. 3002(a). A pre-

  petition lien "that secures a claim against the debtor is not void due only to the

  failure of any entity to file a proof of claim." Id. The Bankruptcy Code

  preserves "debt secured by . . . a tax lien" against exempt property. 11 U.S.C. §

  522(c)(2).

         The Webbs cite several opinions 2 from other circuits for the proposition


  2See Trustees of Operating Engineers Local 324 Pension Fund v. Bourdow Contracting, Inc., 919
  F.3d 368 (6th Cir. 2019); EDP Medical Comput. Sys., Inc. v. United States, 480 F.3d 621 (2d Cir.
  2007); Siegel v. Fed. Home Loan Mortg. Corp., 143 F.3d 525 (9th Cir. 1998); Matter of Baudoin,
  981 F.2d 736 (5th Cir. 1993); Giles World Mktg., Inc. v. Boekamp Mfg., Inc., 787 F.2d 746 (1st

                                                12
Case 1:17-cv-00058-JPH-DML Document 66 Filed 09/14/20 Page 13 of 16 PageID #: 610




  that a proof of claim conclusively states the nature and the amount of a

  creditor's claims, and only the amount listed as secured on a proof of claim is

  enforceable. See dkt. 59 at 12–13. But those cases do not involve the issue

  here—whether tax liens associated with an underlying tax liability can be

  enforced outside of bankruptcy. Those cases also do not differentiate between

  secured and unsecured amounts asserted as claims by the IRS.

         For example, the Webbs discuss EDP Medical, a case in which the IRS

  filed a proof of claim in a taxpayer's bankruptcy case, then later amended the

  proof of claim to include additional assessments. 480 F.3d at 623. The

  bankruptcy court issued an order allowing the IRS's amended claim, and the

  trustee paid the IRS the amount of the amended claim and closed the

  bankruptcy case. Id. at 623–624. Thereafter, the taxpayer filed for a refund of

  the tax assessment, arguing that the tax assessment was imposed by error. Id.

  at 624. The court held that the taxpayer's claim for a refund was barred

  because "a bankruptcy court order allowing an uncontested proof of claim

  constitutes a 'final judgment' and is thus a predicate for res judicata" as to the

  amount of the claim. Id. at 625.

         EDP Medical addresses whether a tax assessment was enforceable in

  bankruptcy. That case does not deal with the issue that is relevant here—the

  enforceability of the Tax Liens outside of bankruptcy. See dkt. 1 at 6–9; dkt.

  51 at 1; dkt. 51-1 at 9. Neither do the other cases that the Webbs cite as

  persuasive authority. See Trustees of Operating Engineers Local 324 Pension


  Cir. 1986).

                                          13
Case 1:17-cv-00058-JPH-DML Document 66 Filed 09/14/20 Page 14 of 16 PageID #: 611




  Fund v. Bourdow Contracting, Inc., 919 F.3d 368 (6th Cir. 2019); Siegel v. Fed.

  Home Loan Mortg. Corp., 143 F.3d 525 (9th Cir. 1998); Matter of Baudoin, 981

  F.2d 736 (5th Cir. 1993); Giles World Mktg., Inc. v. Boekamp Mfg., Inc., 787 F.2d

  746 (1st Cir. 1986). These cases thus do not persuade the Court that their

  reasoning applies here.

        In sum, the Webbs have not cited any controlling authority that

  mandates a finding that the Tax Liens are limited to the amount listed as

  secured on the IRS's amended proof of claim. Consequently, the IRS is

  permitted to enforce the Tax Liens securing the Tax Liabilities in the full

  amount of $395,884.99.

        E. Equitable Estoppel

        The Webbs last argue that the IRS should be equitably estopped from

  enforcing the Tax Liens. Dkt 59 at 20. The Webbs contend that the United

  States should be estopped from enforcing the liens because three years elapsed

  between when the IRS released the Tax Liens and when the IRS revoked the

  releases and reinstated the Tax Liens. Id. The United States argues that under

  the applicable test, the IRS should not be estopped. Dkt. 60 at 7. The United

  States also contends that lapse of time is not a factor in the equitable estoppel

  analysis but is a laches argument, which applies only in a limited set of

  circumstances not applicable here. Id.

         "[E]quitable estoppel against the government is disfavored and is rarely

  successful." Gibson v. West, 201 F.3d 990, 994 (7th Cir. 2000). The traditional

  elements of equitable estoppel are: (1) misrepresentation by the party against


                                          14
Case 1:17-cv-00058-JPH-DML Document 66 Filed 09/14/20 Page 15 of 16 PageID #: 612




  whom estoppel is asserted; (2) reasonable reliance on that misrepresentation

  by the party asserting estoppel; and (3) detriment to the party asserting

  estoppel. Kennedy v. United States, 965 F.2d 413, 417 (7th Cir. 1992); see also

  Edgewater Hosp., Inc. v. Bowen, 857 F.2d 1123, 1138 (7th Cir. 1988). When

  the government is a party, one must also establish affirmative misconduct on

  the part of the government. Id.; Gibson, 201 F.3d at 994. Affirmative

  misconduct is "more than mere negligence . . . . It requires an affirmative act to

  misrepresent or mislead." Id. (internal citations omitted).

        Here, the Webbs have not demonstrated that the IRS's actions constitute

  affirmative misconduct. There is no designated evidence showing the IRS

  released the Tax Liens to misrepresent or mislead the Webbs. For these

  reasons, the Webbs' estoppel argument must fail.


                                        IV.
                                     Conclusion

        The United States' motion for partial summary judgment is GRANTED.

  Dkt. [51]. The Webbs' cross-motion for partial summary judgment is DENIED.

  Dkt. [59].

  SO ORDERED.

  Date: 9/14/2020




                                         15
Case 1:17-cv-00058-JPH-DML Document 66 Filed 09/14/20 Page 16 of 16 PageID #: 613




  Distribution:

  Weston E. Overturf
  MATTINGLY BURKE COHEN & BIEDERMAN LLP
  wes.overturf@mbcblaw.com

  Bradley A. Sarnell
  U.S. DEPARTMENT OF JUSTICE, TAX DIVISION
  bradley.a.sarnell@usdoj.gov




                                       16
